                 Case 2:92-cr-00261-MCE Document 44 Filed 08/04/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:92-CR-00261-MCE
12                                  Plaintiff,
                                                          STIPULATION REGARDING CONTINUANCE OF
13                           v.                           ADMIT/DENY HEARING; ORDER
14   BARBARA JEAN WHITE,                                  DATE: July 30, 2020
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.       By previous order, this matter was set for an admit/deny hearing for July 30, 2020.

21          2.       By this stipulation, the parties now move to continue the hearing until August 20, 2020.

22          3.       The parties agree and stipulate that the parties require more time to obtain historical

23 records that will assist in the disposition of this matter.

24          IT IS SO STIPULATED.

25

26

27

28

       STIPULATION AND ORDER                               1
30
             Case 2:92-cr-00261-MCE Document 44 Filed 08/04/20 Page 2 of 2

      Dated: July 28, 2020                       MCGREGOR W. SCOTT
 1                                               United States Attorney
 2
                                                 /s/ PAUL HEMESATH
 3                                               PAUL HEMESATH
                                                 Assistant United States Attorney
 4

 5
      Dated: July 28, 2020                       /s/ SHARI G. RUSK
 6                                               SHARI G. RUSK
 7                                               Counsel for Defendant
                                                 BARBARA JEAN WHITE
 8

 9

10
                                          ORDER
11
           IT IS SO ORDERED.
12
     Dated: August 3, 2020
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                  2
30
